Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-2, 5, 11-13, 16, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (US 2018/0218538) in view of Lazarow (US 2019/0114802)
Claim 1
	
Short discloses a computer-implemented method comprising: 
obtaining a position of an interaction between a first user and virtual content presented at a first device, the virtual content comprising a first render of a 3D (three-dimensional) model defined within a virtual coordinate system, the position of the interaction being defined within the virtual coordinate system (Short, ¶ 44: “For example, in FIG. 1D, a first virtual marker 106 corresponding to virtual marker 156 is rendered on or near the furnace pipe’s top coupling in a location that corresponds to the location of the virtual marker 156 relative to the 3D model of the furnace 104.”); 
generating augmented reality (AR) content (e.g. markers, arrows, interaction assistance) , the AR content comprising: 
a second render of the model based on a (Short, ¶ 44: “Likewise, a second virtual marker 108 corresponding to virtual marker 158 is rendered near the base of the furnace at a location that corresponds to the location of the virtual marker 158 relative to the 3D model of the furnace 104.”), (Short, ¶ 44: “For example, in FIG. 1D, a first virtual marker 106 corresponding to virtual marker 156 is rendered on or near the furnace pipe's top coupling in a location that corresponds to the location of the virtual marker 156 relative to the 3D model of the furnace 104”); and 
outputting the AR content for presentation at the second device.
	Short does not explicitly consider a position of a second user.  However as disclosed by Lazarow the same techniques used to identify and coordinate interactions and virtual content in Short can be used to determine user position in the same field of endeavor.  As disclosed by Lazarow the position of the second user being based on information obtained by a second device (

    PNG
    media_image1.png
    442
    637
    media_image1.png
    Greyscale

Lazarow ¶ 4: “remote localization techniques identify user location (or “position”) in the virtual shared scene using a limited set of data (e.g., a key-frame that may be as little as 1.5 megabytes). The key-frame may contain session information, including one or more image data from the display device’s head-tracking sensors and/or calibration information for cameras and other sensors (e.g., gravity sensor). Thus, when a first HMD device is uncertain regarding its position within a shared virtual session (e.g., the HMD is unable to locate the hologram object or map), the first HMD may generate, for example, a single key-frame that is shared between one or more second HMD devices such that the second receiving HMD device(s) may locate the key-frame with respect to a spatial anchor within the client’s map, identify the user’s location within the VR/AR/MR scene, and transmit the location (e.g., coordinate positions) back to the first HMD device that created the key-frame. Based on the location information, the first HMD device may synchronize with the second HMD device within a shared scene or map.”)
	Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to consider a user position as claimed.  As disclosed, it is beneficial to use a localization technique to ensure each device maintains consistent positioning for synchronizing virtual content in multi-user environments. 
Claim 2
Lazarow further makes obvious obtaining a position of the first user within the virtual coordinate system, wherein the position of the interaction is based on the position of the first user within the virtual coordinate system (the same teachings and motivations with respect to claim 1 are applicable to the first user position as either device may require determination of a user position in order to synchronize content)
Claim 5
Short discloses obtaining the position of the interaction within the virtual coordinate system comprises obtaining a position of a feature of the first user within the virtual coordinate system (Short, ¶56: “To align the coordinate systems, the spatial modeling engine 216 first identifies one or more anchor points in the ambient field environment. The anchor points serve as reference positions (e.g., origins) in a 3D coordinate system that defines spatial positions in the ambient field environment. For example, an anchor point may be located at the corner of a room in the ambient field environment and may be assigned the (0, 0, 0) origin position in a Cartesian coordinate system.”); and the position of the interaction within the virtual coordinate system is based on the position of the feature of the first user within the virtual coordinate system (Short, ¶ 56: “The locations of objects in a 3D model of the ambient field environment can then be defined in terms of their offset from the origin position…Thus, if a remote user places a virtual object at a particular location on a surface of a 3D model of a target object in a remote environment, the coordinate value that identifies the precise location of the virtual object in the remote environment will also identify an equivalent location on a surface of the actual target object that physically exists in the field environment”)
Claim 11
Short discloses the AR content is first AR content (Short, ¶ 44: “For example, in FIG. 1D, a first virtual marker 106 corresponding to virtual marker 156 is rendered on or near the furnace pipe’s top coupling in a location that corresponds to the location of the virtual marker 156 relative to the 3D model of the furnace 104.”); and the virtual content comprises second AR content (Short, ¶ 44: “Likewise, a second virtual marker 108 corresponding to virtual marker 158 is rendered near the base of the furnace at a location that corresponds to the location of the virtual marker 158 relative to the 3D model of the furnace 104.”)
Claim 12
	The same teachings and rationales in claim 1 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 2 are applicable to claim 13. 
Claim 16
	The same teachings and rationales in claim 5 are applicable to claim 16.

Claim 22
	The same teachings and rationales in claim 11 are applicable to claim 22. 
Claim 23
	The same teachings and rationales in claim 1 are applicable to claim 23. 

Claim(s) 3, 6-10, 14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (US 2018/0218538) in view of Lazarow (US 2019/0114802) and Woo (US 2017/0140552)
Claim 3
Short does not disclose, but Woo makes obvious wherein: the interaction comprises a selection of a two-dimensional (2D) point in the virtual content using the first device (Woo, ¶ 49: pixel coordinates) and obtaining the position of the interaction comprises: 
mapping the 2D point in the virtual content to a 2D point in a plane of the virtual coordinate system based on the position of the first user within the virtual coordinate system (pixel to image coordinates) determining a vector that extends through the 2D point in the plane of the virtual coordinate system and is perpendicular to the plane of the virtual coordinate system, and determining a 3D point of intersection within the virtual coordinate system where the vector intersects with the model, wherein the position of the interaction is based on the 3D point of intersection within the virtual coordinate system (Woo, ¶ 49: “To this end, the back projection is performed on the pixel coordinates of the hand from the image coordinate system to the camera coordinate system (Equations 1 and 2).”)

    PNG
    media_image2.png
    497
    858
    media_image2.png
    Greyscale

	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to project a 2D point to find the 3D intersection.  The motivation would have been to locate the user’s intended interaction, which is in 3D space, from a sensor which is 2D (e.g. a camera).  
Claim 6
Short does not disclose, but Woo makes obvious further comprising: 
obtaining, using the first device, a representation of a space, wherein obtaining the position of the feature of the first user within the virtual coordinate system comprises: 
determining a position of the model within the space, mapping the virtual coordinate system to the space based on the position of the model within the space, and determining a position of the feature of the first user within the space (Woo, ¶ 6: “A position of a hand in a 3D space is estimated by using a camera position tracking method based on a simultaneous localization and mapping (SLAM)”), wherein the position of the feature of the first user within the virtual coordinate system is based on the position of the feature of the first user within the space (Woo, ¶ 6: “the user can manipulate a virtual object augmented in a SLAM-based 3D space with his or her hand.”)
	Before the effective filing date of this application, it would have been obvious to one or ordinary skill in the art to consider a user’s features, such as hands, in determining position within the 3D space.  As disclosed by Short, HMD interaction using the user’s real hand is contemplated (see ¶ 42).  Therefore one of ordinary skill in the art would have considered a user hand position to provide in context display to the second user.  
Claim 7
Short does not disclose, but Woo makes obvious wherein the feature of the first user is an anatomical feature of the first user  (Woo, ¶ 6: “the user can manipulate a virtual object augmented in a SLAM-based 3D space with his or her hand.”)
	Before the effective filing date of this application, it would have been obvious to one or ordinary skill in the art to consider a user’s features, such as hands, in determining position within the 3D space.  As disclosed by Short, HMD interaction using the user’s real hand is contemplated (see ¶ 42).  Therefore one of ordinary skill in the art would have considered a user hand position to provide in context display to the second user.  
Claim 8
Short discloses wherein the feature of the first user is a cursor controlled by the first user using the first device (Short, ¶ 85: “For example, if the remote user intends to convey to the field user that the location of the field user’s application of a tool in an ambient environment should be adjusted, then the remote user may specify a change in the location of the first or second virtual markers. In another example, the remote user may add annotations to existing virtual markers or create new virtual markers to indicate corrective feedback to the field user.”)
Claim 9
Short does not disclose, but Woo makes obvious the representation of the space comprises an image of the space captured by the first device; and determining the position of the feature of the first user within the space is based on image analysis of the image (Woo, ¶ 43: “FIG. 3 is a flowchart of a method for estimating a hand position using the apparatus for estimating the hand position utilizing the head mounted color depth camera, according to the present invention. After a pair of RGB-D cameras 11 and 12 mounted on the wearable display 10 acquires a color and a depth map image, a hand object is separated based on the camera coordinate system. A virtual hand model is matched with a hand position of the user based on a local reference coordinate system (or local reference coordinates).”)
	Before the effective filing date of this application, it would have been obvious to one or ordinary skill in the art to consider a user’s features, such as hands, in determining position within the 3D space.  As disclosed by Short, HMD interaction using the user’s real hand is contemplated (see ¶ 42).  Therefore one of ordinary skill in the art would have considered a user hand position to provide in context display to the second user.  
Claim 10
Short does not disclose, but Woo makes obvious determining the position of the feature of the first user within the virtual coordinate system comprises determining an orientation of the feature of the first user within the virtual coordinate system; and the representation of the interaction comprises an indication of the orientation of the feature of the first user (Woo, ¶ 43: “FIG. 3 is a flowchart of a method for estimating a hand position using the apparatus for estimating the hand position utilizing the head mounted color depth camera, according to the present invention. After a pair of RGB-D cameras 11 and 12 mounted on the wearable display 10 acquires a color and a depth map image, a hand object is separated based on the camera coordinate system. A virtual hand model is matched with a hand position of the user based on a local reference coordinate system (or local reference coordinates).”)
	Before the effective filing date of this application, it would have been obvious to one or ordinary skill in the art to consider a user’s features, such as hands, in determining position within the 3D space.  As disclosed by Short, HMD interaction using the user’s real hand is contemplated (see ¶ 42).  Therefore one of ordinary skill in the art would have considered a user hand position to provide in context display to the second user.  
Claim 14
	The same teachings and rationales in claim 3 are applicable to claim 14.
Claim 17
	The same teachings and rationales in claim 6 are applicable to claim 17.
Claim 18
	The same teachings and rationales in claim 7 are applicable to claim 18.
Claim 19
	The same teachings and rationales in claim 8 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 9 are applicable to claim 20.
Claim 21
	The same teachings and rationales in claim 10 are applicable to claim 21.
Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (US 2018/0218538) in view of Lazarow (US 2019/0114802), Woo (US 2017/0140552) and Leeper (US 2019/0224572)
Claim 4
Short does not disclose, but Leeper makes wherein: obtaining the position of the interaction further comprises determining an orientation of the vector relative to the model within the virtual coordinate system; and the virtual representation of the interaction comprises an indication of the orientation of the vector (e.g. relative to a reference frame; Leeper, ¶ 80: “FIG. 3E depicts a user interface depicting a shared reference frame in which at least two users are accessing an AR environment. The first user has placed objects 320 and 322, as shown by the shading in the indicators. A second user has carried out the selection of locations 312 and 318 to begin sharing the same reference frame as the first user”; Leeper, ¶ 94: “In general, a reference frame may have 6 degrees of freedom. The reference frame can be defined by a set of geometric primitives that constrain these 6 degrees of freedom in a unique way. For example, this can take several forms including, but not limited to a single rigid body, two 3D points and an up vector, three 3D points that are not collinear, and one 3D point and two directions.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a vector as claimed.  As disclosed by Leeper, reference frames using vectors are one of several alternative means for coordinating interaction between different coordinate systems including using virtual objects and in the same field of endeavor as Short. 
Claim 15
	The same teachings and rationales in claim 4 are applicable to claim 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611